UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4743



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MONRAIL LASHUN MADDOX, a/k/a Monral Lashun
Maddox,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-03-92)


Submitted:   March 16, 2005                 Decided:   March 29, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Camille M. Davidson, THE FULLER LAW FIRM, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Donald D. Gast, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Monrail Lashun Maddox pled guilty to one count of being

a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g) (2000).      Maddox reserved the right to challenge the

district court’s denial of his motion to suppress evidence.

            We   review   the   district   court’s   factual     findings

underlying a motion to suppress for clear error and review its

legal determinations de novo.     Ornelas v. United States, 517 U.S.

690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th

Cir. 1992). When a suppression motion has been denied, we construe

the evidence in the light most favorable to the government. United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).          Finding no

error, we affirm.

            We find there was no clear error in the district court’s

findings.     We further find the legal determinations are correct.

Accordingly, we affirm the conviction and sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -